SOMEEYILLE, J.
— Under the testimony set out in,the bill of exceptions, it is the opinion of the court that the applicant is entitled to bail. The proof is not evident, nor the presumption great, from this evidence, that the defendant is guilty of the offense of murder in the degree punished capitally. He is, therefore, entitled to bail. — Ex parte Hammock, 78 Ala. 414; Ex parte Bryant, 36 Ala. 270. Lest we may prejudice the case on its merits, we need go no further than this.
The writs of certiorari and habeas corpus will be awarded, to bring the proceedings and the prisoner before this court, unless the petitioner, when informed of this ruling, is content to renew his application before a court or judgte of primary jurisdiction.
Certiorari and habeas corpus ordered, nisi.